Carpenter, J.
This order, when necessary, may be obtained as well in ejectment as in other actions. In this State, as in England, the defendant is now required by a general rule to specify in the consent rule for what premises he intends to defend, and to consent in said rule to confess upon the trial possession of the premises so specified. It was long since established, the declaration being general, that if the defendant had any doubt what lands the lessor of the plaintiff meant to proceed for, the lessor might be required to specify thorn. So on the other hand the defendant might be required to specify what he intended to defend for, when not ascertained by the consent rule. Doe d. Saunders v. Newcastle, 7 T. R. 332 note. A special order requiring the defendant to specify, is now generally unnecessary under the operation of the general rule. It may be, however, that under that general rule the defendant cannot safely join in the consent rule until he has ascertained what the lessor of the plaintiff seeks to recover, and the first rule is therefore still equally necessary. The order therefore is a matter of frequent practice. Doe d. Winnall v. Broad, 2 M. & G. 523; Doe d. Roberts v. Roe, 13 M. & W 691; Bagley’s Prac. 201 (Law Lib.)
*438Let the lessor of the plaintiff deliver a particular of the premises for which he proceeds, and the defendant have twenty days thereafter to join in the consent rule.
Neyitjs, J. concurred.